
	
		II
		111th CONGRESS
		1st Session
		S. 1010
		IN THE SENATE OF THE UNITED STATES
		
			May 7, 2009
			Mr. Akaka (for himself,
			 Mr. Cochran, Mr. Dodd, and Mr.
			 Durbin) introduced the following bill; which was read twice and
			 referred to the Committee on Health,
			 Education, Labor, and Pensions
		
		A BILL
		To establish a National Foreign Language Coordination
		  Council. 
	
	
		1.Short titleThis Act may be cited as the National
			 Foreign Language Coordination Act of 2009.
		2.Establishment of
			 National Foreign Language Coordination Council
			(a)EstablishmentThere
			 is established in the Executive Office of the President a National Foreign
			 Language Coordination Council (in this Act referred to as the
			 Council), directed by a National Language Advisor (in this Act
			 referred to as the Advisor) appointed by the President.
			(b)MembershipThe
			 Council shall consist of the following members or their designees:
				(1)The Advisor, who
			 shall serve as the chairperson of the Council.
				(2)The Secretary of
			 Education.
				(3)The Secretary of
			 Defense.
				(4)The Secretary of
			 State.
				(5)The Secretary of
			 Homeland Security.
				(6)The Attorney
			 General.
				(7)The Director of
			 National Intelligence.
				(8)The Secretary of
			 Labor.
				(9)The Secretary of
			 Commerce.
				(10)The Secretary of
			 Health and Human Services.
				(11)The Director of
			 the Office of Personnel Management.
				(12)The heads of such
			 other Federal agencies as the Council considers appropriate.
				(c)Responsibilities
				(1)In
			 generalThe Council shall be charged with—
					(A)overseeing,
			 coordinating, and implementing continuing national security and education
			 language initiatives;
					(B)not later than 18
			 months after the date of enactment of this Act, developing a national foreign
			 language strategy, building upon efforts such as the National Security Language
			 Initiative, the National Language Conference, the National Defense Language
			 Roadmap, the Language Continuum of the Department of State, and others, in
			 consultation with—
						(i)State and local
			 government agencies;
						(ii)academic sector
			 institutions;
						(iii)foreign
			 language-related interest groups;
						(iv)business
			 associations, including industry;
						(v)heritage
			 associations; and
						(vi)other relevant
			 stakeholders;
						(C)conducting a
			 survey of the status of Federal agency foreign language and area expertise and
			 agency needs for such expertise; and
					(D)monitoring the
			 implementation of such strategy through—
						(i)application of
			 current and recently enacted laws; and
						(ii)the
			 promulgation and enforcement of rules and regulations.
						(2)Strategy
			 contentThe strategy developed under paragraph (1) shall
			 include—
					(A)recommendations
			 for amendments to title 5, United States Code, in order to improve the ability
			 of the Federal Government to recruit and retain individuals with foreign
			 language proficiency and provide foreign language training for Federal
			 employees;
					(B)the long-term
			 goals, anticipated effect, and needs of national security language
			 initiatives;
					(C)identification of
			 crucial priorities across all sectors;
					(D)identification and
			 evaluation of Federal foreign language programs and activities,
			 including—
						(i)any
			 duplicative or overlapping programs that may impede efficiency;
						(ii)recommendations
			 on coordination;
						(iii)program
			 enhancements; and
						(iv)allocation of
			 resources so as to maximize use of resources;
						(E)needed national
			 policies and corresponding legislative and regulatory actions in support of,
			 and allocation of designated resources to, promising programs and initiatives
			 at all levels (Federal, State, and local), especially in the less commonly
			 taught languages that are seen as critical for national security and global
			 competitiveness during the next 20 to 50 years;
					(F)effective ways to
			 increase public awareness of the need for foreign language skills and career
			 paths in all sectors that can employ those skills, with the objective of
			 increasing support for foreign language study among—
						(i)Federal, State, and
			 local leaders;
						(ii)students;
						(iii)parents;
						(iv)elementary,
			 secondary, and postsecondary educational institutions; and
						(v)employers;
						(G)recommendations
			 for incentives for related educational programs, including foreign language
			 teacher training;
					(H)coordination of
			 cross-sector efforts, including public-private partnerships;
					(I)coordination
			 initiatives to develop a strategic posture for language research and
			 recommendations for funding for applied foreign language research into issues
			 of national concern;
					(J)identification of
			 and means for replicating best practices at all levels and in all sectors,
			 including best practices from the international community; and
					(K)recommendations
			 for overcoming barriers in foreign language proficiency.
					(d)Submission of
			 strategy to President and CongressNot later than 18 months after
			 the date of enactment of this Act, the Council shall prepare and submit to the
			 President and the relevant committees of Congress the strategy required under
			 subsection (c).
			(e)MeetingsThe
			 Council may hold such meetings, and sit and act at such times and places, as
			 the Council considers appropriate, but shall meet in formal session not less
			 than 2 times a year. State and local government agencies and other
			 organizations (such as academic sector institutions, foreign language-related
			 interest groups, business associations, industry, and heritage community
			 organizations) shall be invited, as appropriate, to public meetings of the
			 Council at least once a year.
			(f)Staff
				(1)In
			 generalThe Advisor may—
					(A)appoint, without
			 regard to the provisions of title 5, United States Code, governing the
			 competitive service, such personnel as the Advisor considers necessary;
			 and
					(B)compensate such
			 personnel without regard to the provisions of chapter 51 and subchapter III of
			 chapter 53 of that title.
					(2)Detail of
			 government employeesUpon request of the Council, any Federal
			 Government employee may be detailed to the Council without reimbursement, and
			 such detail shall be without interruption or loss of civil service status or
			 privilege.
				(3)Experts and
			 consultantsWith the approval of the Council, the Advisor may
			 procure temporary and intermittent services under section 3109(b) of title 5,
			 United States Code.
				(4)Travel
			 expensesCouncil members and staff shall be allowed travel
			 expenses, including per diem in lieu of subsistence, at rates authorized for
			 employees of agencies under subchapter I of chapter 57 of title 5, United
			 States Code, while away from their homes or regular places of business in the
			 performance of services for the Council.
				(5)Security
			 clearance
					(A)In
			 generalSubject to subparagraph (B), the appropriate Federal
			 agencies or departments shall cooperate with the Council in expeditiously
			 providing to the Council members and staff appropriate security clearances to
			 the extent possible pursuant to existing procedures and requirements.
					(B)ExceptionNo
			 person shall be provided with access to classified information under this
			 section without the appropriate required security clearance access.
					(6)CompensationThe
			 rate of pay for any employee of the Council (including the Advisor) may not
			 exceed the rate payable for level V of the Executive Schedule under section
			 5316 of title 5, United States Code.
				(g)Powers
				(1)DelegationAny
			 member or employee of the Council may, if authorized by the Council, take any
			 action that the Council is authorized to take in this Act.
				(2)Information
					(A)Council
			 authority to secureThe Council may secure directly from any
			 Federal agency such information, consistent with Federal privacy laws,
			 including The Family Educational Rights and Privacy Act (20 U.S.C. 1232g) and
			 Department of Education's General Education Provisions Act (20 U.S.C. 1232(h)),
			 the Council considers necessary to carry out its responsibilities.
					(B)Requirement to
			 furnish requested informationUpon request of the Advisor, the
			 head of such agency shall furnish such information to the Council.
					(3)DonationsThe
			 Council may accept, use, and dispose of gifts or donations of services or
			 property.
				(4)MailThe
			 Council may use the United States mail in the same manner and under the same
			 conditions as other Federal agencies.
				(h)Conferences,
			 newsletter, and websiteIn carrying out this Act, the
			 Council—
				(1)may arrange
			 Federal, regional, State, and local conferences for the purpose of developing
			 and coordinating effective programs and activities to improve foreign language
			 education;
				(2)may publish a
			 newsletter concerning Federal, State, and local programs that are effectively
			 meeting the foreign language needs of the Nation; and
				(3)shall create and
			 maintain a website containing information on the Council and its activities,
			 best practices on language education, and other relevant information.
				(i)Annual
			 ReportNot later than 90 days after the date of the enactment of
			 this Act, and annually thereafter, the Council shall prepare and transmit to
			 the President and the relevant committees of Congress a report that
			 describes—
				(1)the activities of
			 the Council;
				(2)the efforts of the
			 Council to improve foreign language education and training; and
				(3)impediments to the
			 use of a National Foreign Language program, including any statutory and
			 regulatory restrictions.
				(j)Establishment of
			 a National Language Advisor
				(1)In
			 generalThe National Language Advisor appointed by the President
			 shall be a nationally recognized individual with credentials and abilities
			 across the sectors to be involved with creating and implementing long-term
			 solutions to achieving national foreign language and cultural
			 competency.
				(2)ResponsibilitiesThe
			 Advisor shall—
					(A)develop and
			 monitor the implementation of a national foreign language strategy, built upon
			 the efforts of the National Security Language Initiative, across all
			 sectors;
					(B)establish formal
			 relationships among the major stakeholders in meeting the needs of the Nation
			 for improved capabilities in foreign languages and cultural understanding,
			 including Federal, State, and local government agencies, academia, industry,
			 labor, and heritage communities; and
					(C)coordinate and
			 lead a public information campaign that raises awareness of public and private
			 sector careers requiring foreign language skills and cultural understanding,
			 with the objective of increasing interest in and support for the study of
			 foreign languages among national leaders, the business community, local
			 officials, parents, and individuals.
					(k)Encouragement of
			 state involvement
				(1)State contact
			 personsThe Council shall consult with each State to provide for
			 the designation by each State of an individual to serve as a State contact
			 person for the purpose of receiving and disseminating information and
			 communications received from the Council.
				(2)State
			 interagency councils and lead agenciesEach State is encouraged
			 to establish a State interagency council on foreign language coordination or
			 designate a lead agency for the State for the purpose of assuming primary
			 responsibility for coordinating and interacting with the Council and State and
			 local government agencies as necessary.
				(l)Congressional
			 notificationThe Council shall provide to Congress such
			 information as may be requested by Congress, through reports, briefings, and
			 other appropriate means.
			(m)Authorization of
			 AppropriationsThere are authorized to be appropriated such sums
			 as necessary to carry out this Act.
			
